1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Julian FORD, Jr., Plaintiff-Appellant,v.US PAROLE COMMISSION;  US Probation & Parole Board,Columbia, SC, Defendants-Appellees.
No. 93-6376.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 3, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  David C. Norton, District Judge.  (CA-91-1098)
Julian Ford, Jr., Appellant Pro Se.
Marvin Jennings Caughman, Assistant United States Attorney, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Julian Ford, Jr., appeals from the district court's order denying habeas corpus relief although his complaint was filed under 42 U.S.C. Sec. 1983 (1988).  The district court found that the request for habeas relief was moot because Ford is no longer in federal custody.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ford v. United States Parole Commission, No. CA-91-1098 (D.S.C. Mar. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED